Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Tanida on July 25, 2022.

The application has been amended as follows: Cancel Claims 5, 19, and 21. Amend Claims 1, 6-7, 12, and 20 as seen below.
1.  (Currently Amended)  A reinforcement structure disposed on a midsole of a shoe, the reinforcement structure in plan view, comprising:
a first bar extending from a first point in a medial side of the midsole to a second point in the medial side of the midsole, the second point being closer to a toe of the shoe than the first point;
a second bar extending from the first point to a third point in a lateral side of the midsole, the third point being closer to the toe of the shoe than the first point; [[and]]
a third bar extending from a fourth point in the medial side of the midsole to a fifth point in the lateral side of the midsole, the fourth point being a point between the first point and the second point, the fifth point being closer to the toe of the shoe than the fourth point, the third bar extending further toward the toe of the shoe than the second bar[[,]];
a fourth bar extending from the third point to a sixth point in the lateral side of the midsole, the third point being closer to the toe of the shoe than the sixth point,
wherein the first bar extends along the first point, the fourth point, and the second point in that order, 
wherein the first bar and the second bar are connected together at the first point, and the first bar and the third bar connected together at the fourth point, 
wherein the first bar, the second bar, and the third bar are respective parts of a single piece, and
wherein the second bar and third bar are connected together only via the first bar,
wherein the second bar and the fourth bar are connected together at the third point, 
wherein the fourth bar is a part of the single piece including the first bar, the second bar, and the third bar, and  
wherein the third bar has a free end at the fifth point, the free end of the third bar having no connection to other bars.
6.  (Currently Amended)  The reinforcement structure according to claim 1 [[5]], wherein a first distance between the first point and the second point is longer than a second distance between the third point and the sixth point.  
7.  (Currently Amended)  The reinforcement structure according to claim 1 [[5]], wherein 
the midsole has a medial edge on the medial side, and a lateral edge on the lateral side, and
the fourth bar is disposed closer to the lateral edge of the midsole than a center between the medial edge and the lateral edge.
12.  (Currently Amended)  The reinforcement structure according to claim 1 [[5]], further comprising a fifth bar extending, between the second bar and the third bar, from a seventh point in the medial side of the midsole to an eighth point in the lateral side of the midsole, the seventh point being a point between the first point and the fourth point, the eighth point being closer to the toe of the shoe than the seventh point, 
wherein the first bar extends along the first point, the seventh point, the fourth point, and the second point in that order, 
wherein the first bar and the fifth bar are connected together at the seventh point, 
wherein the fifth bar is a part of the single piece together with the first bar, the second bar, the third bar, and the fourth bar, and
wherein the fifth bar is connected to the second bar and the third bar via the first bar only.  
20.  (Currently Amended)  A shoe sole comprising:
a midsole having a surface;
the reinforcement structure according to claim 1 [[19]], disposed on the surface of the midsole; and
an outsole partially disposed on the surface of the midsole, 
wherein the reinforcement structure is partially exposed from an area where no outsole is disposed on the midsole,
. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed as none of the references, alone or in combination, teach a reinforcement with a first bar extending along the medial arch with second and third bars which have ends attached to the first bar and extend from the medial, first bar toward the lateral side, and a fourth bar located on the lateral side and attached to the lateral end of the second bar; the third bar having a free end that is not connected to other bars. The closest prior art is Kohatsu (US 2017/0245590) which teaches the bars and their locations, but does not teach a bar having a free end that is not connected to the other bars. Modifying Kohatsu to have the claimed limitation would destroy the reference and employ improper hindsight reasoning based on Applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732